DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (2011/0060902). 
Regarding claim 1, Nagata discloses a communications method (see fig.1, paragraphs [0016] and its description), wherein the method comprises: obtaining, by a terminal device, relay mode information indicating a relay mode of the terminal device (see fig.1, elements 1, 14/1, paragraphs [0038], [0042] and its description); and sending, by the terminal device, the relay mode information and registration information to a relay device (see fig.1, element 1, 13/1, 2, fig.2, “connection request data 6”, paragraphs [0038], [0041-0043], [0054-0058] and descriptions).
Regarding claim 2, Nagata further discloses the registration information comprises identification information of the terminal device and/or identification information of a core network node with which the terminal device is registered (see fig.3, paragraph [0063]; or the registration information is a registration request message (see fig.2, “connection request data 6”, paragraphs [0054-0058] and descriptions).
Regarding claims 3 and 18, Nagata further discloses obtaining, by the terminal device, the relay mode information comprises: obtaining, by the terminal device, the relay mode of the terminal device based on an idle- state camping manner of the terminal device (see fig.1, elements 1, 14/1, paragraphs [0038], [0042] and its description); obtaining, by the terminal device, the relay mode of the terminal device based on a preconfigured association relationship (see figs.2-3, paragraphs [0016], [0038], [0042], [0059], [0063-0064]); or obtaining, by the terminal device, the relay mode of the terminal device based on a location of the terminal device (see figs.2-3, paragraphs [0016], [0038], [0042], [0059], [0063-0064]).
Regarding claim 6, Nagata further discloses 6. (Currently Amended) The method according to any one of claims claim 1, wherein the method further comprises: receiving, by the terminal device, registration area information (see figs.1-2, elements 35, 15, paragraph [0053-0058] and descriptions) and/or registration update timer duration of the terminal device from the relay device, wherein a registration area corresponding to the registration area information of the terminal device is the same as a registration area of the relay device; and the registration update timer duration of the terminal device is the same as registration update timer duration of the relay device. 
Regarding claim 7, Nagata discloses a communications method (see fig.1, paragraphs [0016] and its description), wherein the method comprises: receiving, by a relay device, relay mode information indicating a relay mode of a terminal device and registration information from the terminal device (see fig.1, element 1, 2, fig.2, “connection request data 6”, paragraphs [0038], [0041-0043], [0054-0058] and descriptions); and sending, by the relay device, a registration request message to an access network (AN) node based on the relay mode information and the registration information (see fig.1, elements 2, 21, 3, paragraphs [0044-0046] and its description).
Regarding claim 8, Nagata further discloses the registration information comprises identification information of the terminal device and/or identification information of a core network node with which the terminal device is registered; or the registration information is a registration request message (see fig.2, “connection request data 6”, paragraphs [0017], [0038-0046] and its description).
Regarding claim 16, Nagata discloses a communications apparatus (fig.1, element 1, paragraph [0016] and its description), comprising: a processing unit, configured to obtain relay mode information indicating a relay mode of a terminal device (see fig.1, elements 1, 14/1, paragraphs [0038], [0042] and its description); and a transceiver unit, configured to send the relay mode information of the terminal device and registration information to a relay device (see fig.1, element 1, 13/14, 2, fig.2, “connection request data 6”, paragraphs [0038], [0041-0043], [0054-0058] and descriptions).
Regarding claim 17, Nagata further discloses the registration information comprises identification information of the terminal device and/or identification information of a core network node with which the terminal device is registered; or the registration information is a registration request message (see fig.2, “connection request data 6”, paragraphs [0017], [0038-0046] and its description).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (2011/0060902) in view of Kalhan (2018/0152915).
Regarding claims 4 and 19, Nagata discloses all the subject matter, except the relay mode of the terminal device is a long-term relay mode or a temporary relay mode. However, Kalhan discloses establishing data relay operation between a relay UE (relay-UE) devices and an out of coverage UE device comprises: the relay mode of the terminal device is a long-term relay mode if the terminal device camps on an indirect transmission link when the terminal device is in an idle state (see abstract, fig.1, elements 14, 18, paragraphs [0004], [0010], [0019] and its description); or the relay mode of the terminal device is a temporary relay mode if the terminal device camps on a direct transmission link when the terminal device is in an idle state (see abstract, figs.1-2, elements 14, 16, paragraphs [0004], [0010], [0019] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Kalhan’s technique in Nagata’s invention in order to improve the use of relay mode in telecommunication systems.
Regarding claims 5 and 20, Kalhan further discloses the relay mode of the terminal device is a long-term relay mode when the terminal device is located within a preset area range (see abstract, fig.1, elements 14, 18, paragraphs [0004], [0010], [0019] and its description); or the relay mode of the terminal device is a temporary relay mode when the terminal device is located outside a preset area range (see abstract, figs.1-2, elements 14, 16, paragraphs [0004], [0010], [0019] and its description).
Regarding claim 9, Kalhan further discloses when a relay mode corresponding to the relay mode information is a long-term relay mode, the registration request message is used to request to register the relay device and the terminal device (see abstract, fig.1, elements 14, 18, paragraphs [0004], [0010], [0019], [0033-0035] and its description).
Regarding claim 10, Nagata further discloses the registration request message comprises identification information of a core network node with which the relay device is registered and/or identification information of the relay device; and the registration request message further comprises the identification information of the core network node with which the terminal device is registered and/or the identification information of the terminal device (see fig.3, paragraph [0063]; fig.2, “connection request data 6”, paragraphs [0054-0058] and descriptions)
Regarding claim 11, Nagata further discloses sending, by the relay device to the AN node, the identification information of the relay device and/or the identification information of the core network node with which the relay device is registered(see fig.1, elements 2, 21, 3, paragraphs [0044-0046] and its description).
Regarding claim 12, Kalhan further discloses the registration request message comprises a registration type and/or relay device indication information, wherein the relay device indication information indicates the relay device; and the registration type is used to instruct to register at least two devices (see abstract, figs.1-2, elements 14, 16, 18, paragraphs [0004] [0009-0010], [0012], [0019], [0033-0034] and descriptions).
Regarding claim 13, Nagata further discloses receiving, by the relay device, a registration accept message, wherein the registration accept message comprises: registration area information of the relay device and registration area information of the terminal device, wherein a registration area corresponding to the registration area information of the relay device is the same as a registration area corresponding to the registration area information of the terminal device (see fig.1, element 1, 13/1, 2, fig.2, “connection request data 6”, paragraphs [0038], [0041-0043], [0054-0058] and descriptions); or registration update timer duration of the terminal device and registration update timer duration of the relay device, wherein the registration update timer duration of the terminal device is the same as the registration update timer duration of the relay device.
Regarding claim 14, Kalhan further discloses when a relay mode corresponding to the relay mode information is a temporary relay mode, the registration request message is used to request to register the terminal device (see abstract, figs.1-2, elements 14, 16, paragraphs [0004], [0010], [0019] and its description).
Regarding claim 15, Nagata further discloses sending, by the relay device to the AN node, the identification information of the terminal device and/or the identification information of the core network node with which the terminal device is registered (see fig.1, elements 2, 21, 3, paragraphs [0044-0046] and its description).

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647